 

NEITHER THIS SECURITY NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS
CONVERSION HAVE BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Principal Amount: $815,217.39 Issue Date: July 19, 2019 Purchase Price:
$750,000.00  

 

SENIOR CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Cardax, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of _______________, or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $815,217.39 on June 30, 2020 (the “Maturity Date”), unless extended by mutual
written agreement of the parties, or such earlier date as required or permitted
hereunder, and to pay interest to the Holder on the outstanding principal amount
in accordance with the provisions hereof. This senior convertible promissory
note (the “Note”) is issued pursuant to the terms of that certain Securities
Purchase Agreement (the “Purchase Agreement”) by and between the Company and the
Holder, is senior to all indebtedness for borrowed funds of the Company, and may
be prepaid or converted into common stock of the Holder, par value $0.001 per
share (the “Common Stock”) as set forth herein. The Company acknowledges that
the principal amount of this Note exceeds its purchase price and that such
excess is an original issue discount of eight percent (8%), which shall be fully
earned and charged to the Company upon the execution of this Note, and shall be
paid to the Holder as part of the outstanding principal amount set forth in this
Note. By acceptance of this Note, each party agrees to be bound by the
applicable terms of the Purchase Agreement. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.

 

The following terms shall apply to this Note:

 

Article I. MANNER OF PAYMENT

 

1.1 Method of Payment. All payments hereunder shall be made in lawful money of
the United States of America no later than 5:00 PM on the date on which such
payment is due by check, certified check payable to the Holder, or by wire
transfer of immediately available funds to the Holder’s account at a bank
specified by the Holder in writing to the Company from time to time.

 

1.2 Business Day Convention. Whenever any amount expressed to be due by the
terms of this Note is due on any day that is not a business day, the same shall
instead be due on the next succeeding business day. As used in this Note, the
term “business day” shall mean any day except any Saturday, any Sunday, any day
that is a federal legal holiday in the United States, or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

Article II. INTEREST

 

2.1 Interest Rate. Except as otherwise provided herein, the outstanding
principal amount of the Note shall bear interest at a rate (the “Interest Rate”)
of eight percent (8%) per annum from the date hereof and shall continue on the
outstanding principal amount of the Note until paid or converted in full in
accordance with the provisions hereof.

 

   

 

 

2.2 Interest Payments. The Company shall pay interest in cash to the Holder (i)
monthly in arrears, on or prior to the 10th calendar day of each month,
beginning on the first such date after the Issue Date, (ii) on each Conversion
Date (as to that principal amount then being converted, less any such interest
amount then being converted), (iii) on each Repayment Date (as to that principal
amount then being paid), and (iv) on the Maturity Date (each such date, an
“Interest Payment Date”).

 

2.3 Interest Calculations. Interest shall be calculated on the basis of a year
of 365/366 days, as the case may be, and the actual number of days elapsed.
Interest shall accrue on the Issue Date but shall not accrue on any Conversion
Date (as to that principal amount then being converted), any Repayment Date (as
to that principal amount then being redeemed), or on the Maturity Date.

 

2.4 Default Interest. Upon an Event of Default (as defined in Section 6.1), the
Interest Rate shall increase to twelve percent (12%) per annum from the date
thereof until cured or waived.

 

2.5 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Note shall exceed the maximum rate of interest
permitted to be charged by the Holder to the Company under applicable law, such
interest rate shall be reduced automatically to the maximum rate of interest
permitted to be charged under applicable law. That portion of each sum paid
attributable to that portion of such interest rate that exceeds the maximum rate
of interest permitted by applicable law shall be deemed a voluntary prepayment
of principal.

 

Article III. CONVERSION

 

3.1 Method of Conversion. This Note may be converted into shares (the
“Conversion Shares”) of Common Stock as provided below.

 

(a) Optional Conversion. At any time after the Issue Date until this Note is no
longer outstanding, this Note shall be convertible, in whole or in part, into
shares of Common Stock at the Conversion Price (as defined below), at the option
of the Holder, at any time and from time to time. The Holder shall effect
conversions by delivering to the Company a Notice of Conversion, the form of
which is attached hereto as Exhibit I (each, a “Notice of Conversion”),
specifying therein the outstanding principal amount of this Note, plus at the
Holder’s option, any accrued and unpaid interest thereon, to be converted and
the date on which such conversion shall be effected (such date, a “Conversion
Date”). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is deemed
delivered hereunder.

 

(b) Mandatory Conversion. The entire outstanding principal amount of this Note,
plus at the Holder’s option, any accrued and unpaid interest thereon, shall be
automatically convertible into shares of Common Stock at the Conversion Price
(as defined below), upon the closing of any equity financing (in one transaction
or series of related transactions) of the Company with aggregate gross proceeds
of at least $5,000,000.00 (a “Qualified Financing”), wherein the date of such
closing, in which such aggregate gross proceeds have been received, shall be
considered the “Conversion Date” under this Note.

 





 2 

 

 

3.2 Conversion Price. The conversion price (the “Conversion Price”) per share of
Common Stock in effect on any Conversion Date shall be equal to $0.12, subject
to adjustment as provided below.





 

(a) Adjustment Upon Stock Split. If at any time while this Note is outstanding,
the Company: (i) subdivides outstanding shares of Common Stock into a larger
number of shares, (ii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iii)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Company, then the Conversion Price shall be
equitably adjusted. Any adjustment made pursuant to this Section 3.2(a) shall
become effective immediately after the effective date of the subdivision,
combination, or re-classification.

 

(b) Adjustment Upon Qualified Financing. If at any time while this Note is
outstanding, the Company closes a Qualified Financing, then the Conversion Price
shall be equal to the lower of the Conversion Price then in effect or a 25%
discount to the price of Common Stock sold in the Qualified Financing. Any
adjustment made pursuant to this Section 3.2(b) shall become effective upon the
closing of the Qualified Financing.

 

(c) Adjustment Upon Dilutive Issuance. If at any time while this Note is
outstanding, the Company issues (i) Common Stock at a price per share that is
lower than the Conversion Price then in effect, or (ii) any securities
convertible into Common Stock at a price per share (after giving effect to
consideration payable upon purchase and upon conversion) that is lower than the
Conversion Price then in effect (each of the foregoing, with the exception of
any Excepted Issuances as defined in the Purchase Agreement, a “Dilutive
Issuance”), then the Conversion Price shall be adjusted to such lower price. Any
adjustment made pursuant to this Section 3.2(c) shall become effective upon such
Dilutive Issuance.

 

(d) Adjustment Upon Event of Default. If at any time while this Note is
outstanding, an Event of Default exists (as defined in Section 6.1), then the
Conversion Price shall be equal to the lower of the Conversion Price then in
effect or a 25% discount to the volume-weighted average price of the Common
Stock for the 20 trading days prior to the Conversion Date, wherein “trading
day” shall mean any day on which the Common Stock is tradable on the OTCQB or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.

 

(e) Warrant Exercise Price Parity. If the Conversion Price is adjusted as
provided in this Section 3.2, then the exercise price of the Warrant issued
pursuant to the terms of the Purchase Agreement shall be adjusted to equal the
adjusted Conversion Price.

 

3.3 Mechanics of Conversion.

 

(a) Conversion Shares Issuable Upon Conversion. The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note to be
converted, plus at the Holder’s option, any accrued and unpaid interest thereon
to be converted, by (y) the Conversion Price.

 

(b) No Fractional Shares Upon Conversion. No fractional shares shall be issued
upon the conversion of this Note. As to any fraction of a share that the Holder
would otherwise be entitled to upon such conversion, the Company shall at its
election, either pay a cash adjustment in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

(c) Delivery of Certificate Upon Conversion. On the Conversion Date, or promptly
thereafter, the Company shall issue and deliver or cause to be issued and
delivered a certificate or certificates representing the Conversion Shares.

 

 3 

 

 



(d) Surrender of Note Upon Conversion. To effect conversions hereunder, the
Holder shall not be required to physically surrender this Note to the Company
unless the entire outstanding principal amount of this Note, plus all accrued
and unpaid interest thereon, is to be converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note and
accrued and unpaid interest thereon, in an amount equal to the applicable
conversion, and all rights with respect to the portion of this Note being so
converted shall forthwith terminate except the right to receive the Conversion
Shares, as provided herein. The Holder and the Company shall maintain records
showing the principal and interest amount(s) converted and the date of such
conversion(s). In the event of any dispute or discrepancy, the records of the
Company shall be controlling and determinative in the absence of manifest error.
The Holder, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.

 

(e) Authorized Shares. The Company shall reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Company represents that upon issuance, such shares will be duly
and validly issued, fully paid and non-assessable.

 

Article IV. PREPAYMENT

 

4.1 Prepayment. Notwithstanding anything to the contrary contained in this Note,
the Company may prepay the amounts outstanding hereunder pursuant to the
following terms and conditions:

 

(a) At any time while this Note is outstanding, the Company shall have the
right, exercisable on not less than five (5) trading days prior written notice
(a “Prepayment Notice”) to the Holder, to prepay the Note (outstanding principal
and accrued interest), in whole or in part, without penalty.

 

(b) Notwithstanding the Prepayment Notice, upon receipt of such notice and prior
to the prepayment date specified by the Company in the Prepayment Notice, the
Holder may elect to convert any outstanding portion of the Note, including any
accrued interest, by submitting a Notice of Conversion to the Company as set
forth in this Note, provided the Conversion Price is $0.12, subject to
adjustments for stock splits and similar events as provided in this Note.

 

Article V. CERTAIN COVENANTS

 

5.1 Borrowings. So long as the Company shall have any obligation under this
Note, the Company shall not, without the Holder’s written consent, create,
incur, assume guarantee, endorse, contingently agree to purchase, or otherwise
become liable upon the obligation of any person, firm, partnership, joint
venture, or corporation, except by the endorsement of negotiable instruments for
deposit or collection, or suffer to exist any liability for borrowed money that
is senior or pari passu to this Note, except for borrowings, the proceeds of
which shall be used to repay this Note.

 

5.2 Sale or Disposition of Assets. So long as the Company shall have any
obligation under this Note, the Company shall not, without the Holder’s written
consent, sell, lease, or otherwise dispose of all or substantially all of its
assets outside the ordinary course of business unless the proceeds of any
disposition of its assets shall be used to repay this Note.

 

5.3 Non-Circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate or Articles of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issuance or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Note, and will at all times in good faith carry out
all the provisions of this Note and take all action as may be required to
protect the rights of the Holder.

 

 4 

 

 



Article VI. EVENTS OF DEFAULT

 

6.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

 

(a) Failure to Pay Principal or Interest. The Company fails to pay the principal
hereof or interest thereon when due on this Note and such non-payment continues
for a period of fifteen (15) days.

 

(b) Failure to Deliver Conversion Shares. The Company fails to issue and deliver
or cause to issue and deliver the Conversion Shares to the Holder for a period
of fifteen (15) days from the Conversion Date, provided that, an Event of
Default shall not occur under this Section 6.1(b) if the Company shall have
delivered proper issuance instructions for the Conversion Shares to its stock
transfer agent prior to such date.

 

(c) Breach of Covenants. The Company breaches any material covenant or other
material term or condition contained in this Note or any other Transaction
Documents and such breach continues for a period of fifteen (15) days.

 

(d) Breach of Representations or Warranties. Any representation or warranty of
the Company made in this Note or any other Transaction Documents shall be false
or misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note or any other Transaction Documents, and
such breach continues for a period of fifteen (15) days.

 

(e) Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings, or other proceedings, voluntary or involuntary, for relief under
any bankruptcy law or any law for the relief of debtors shall be instituted by
or against the Company or any subsidiary of the Company; or the Company admits
in writing its inability to pay its debts generally as they mature, provided
that, any disclosure of the Company’s ability to continue as a “going concern”
shall not be an admission that the Company cannot pay its debts as they become
due; or the Company or any subsidiary of the Company shall make an assignment
for the benefit of creditors or commence proceedings for its dissolution, or
apply for or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business, or such a receiver or trustee
shall otherwise be appointed for the Company or for a substantial part of its
property or business without its consent and shall not be discharged within
sixty (60) days after such appointment; or any dissolution, liquidation, or
winding up of Company or any substantial portion of its business.

 

(f) Change of Control. The occurrence after the date hereof of any of (a) an
acquisition by an individual or legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 50% of the voting securities of the
Company, other than in connection with an underwritten public offering, (b) the
Company consummates a merger or similar transaction, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, or (c) the Company sells or transfers
all or substantially all of its assets and the stockholders of the Company
immediately prior to such transaction own less than 50% of the aggregate voting
power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a two year period of more than half of the
members of the Board of Directors, if not approved by a majority of the Board of
Directors, (e) David G. Watumull and David M. Watumull shall both have been
terminated by the Company as Chief Executive Officer and Chief Operating Officer
other than for cause, or (f) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth in clauses (a) through (e) above

 

 5 

 

 



(g) Judgments. Any money judgment, writ, or similar process shall be entered or
filed against the Company or any subsidiary of the Company or any of its
property or other assets for more than $500,000, and shall remain unvacated,
unbonded, or unstayed for a period of one-hundred eighty (180) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.

 

(h) Delisting of Common Stock. The Company shall fail to maintain the listing of
the Common Stock on the OTCQB or on the principal securities exchange or other
securities market on which the Common Stock is then being traded, and such
delisting continues for a period of fifteen (15) days.

 

6.2 Remedies Upon Event of Default. Upon an Event of Default, interest on this
Note shall accrue pursuant to Section 2.4, and the outstanding principal amount
of this Note, plus accrued and unpaid interest, shall become, at the Holder’s
election, immediately due and payable in cash. In lieu of cash payment, the
Holder may elect to receive from time to time all or part of the outstanding
principal amount of this Note, plus accrued and unpaid interest, in Conversion
Shares pursuant to Section 3.2(d). Such acceleration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the Note until such time, if any, as the
Holder receives full payment pursuant to this Section 6.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

[signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by its
duly authorized officer as of the date first above written.

 

  CARDAX, INC.         By:     Name:     Title:                      

 

 7 

 

 

EXHIBIT I

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_________________ principal amount of
the Note (defined below) together with $________________ of accrued and unpaid
interest thereto, totaling $_____________ into that number of shares of Common
Stock of Cardax, Inc., a Delaware corporation (the “Company”), to be issued
pursuant to the conversion of the Note as set forth below, according to the
conditions of the convertible promissory note of the Company dated as of July
19, 2019 (the “Note”), as of the date written below. No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any. This Notice of
Conversion is irrevocable unless otherwise agreed by the Company.



 



Delivery instructions:





 

  [  ] The Company shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal At Custodian system (“DWAC
Transfer”), provided that such shares are eligible for deposit.           Name
of DTC Prime Broker:__________________________________________________     DTC
Participant Number:____________________________________________________    
Account Number:_________________________________________________________





 

  [  ] The undersigned hereby requests that the Company issue the number of
shares of Common Stock set forth below (which numbers are based on the Holder’s
calculation attached hereto) in the name(s) and form specified immediately below
or, if additional space is necessary, on an attachment hereto:          
Name:___________________________________________________________________    
Address:_________________________________________________________________    
Form: [  ] Physical Certificate [  ] Book Entry

 



Date of Conversion: _____________     Applicable Conversion Price: $____________
    Number of Shares of Common Stock to be Issued   Pursuant to Conversion of
the Note: _____________     Amount of Principal Balance Due Remaining   Under
the Note after this Conversion: $____________     Accrued and Unpaid Interest
Remaining: $____________

 

    [Name of Holder]         By:              Name:     Title:     Date:    

 

   

 

